The Chile Fund, Inc. Section 16(a) Beneficial Ownership Reporting Compliance A Form 3 for the below individuals was not filed within the required regulatory timeframe: Hugh Young Vice President Vincent McDevitt Chief Compliance Officer William Baltrus Vice President Jennifer Nichols Vice President Lucia Sitar Vice President Megan Kennedy Vice President/Secretary Timothy Sullivan Vice President Alan Goodson Vice President Christian Pittard Vice President Andrea Melia Treasurer and Chief Financial Officer Devan Kaloo Vice President Joanne Irvine Vice President
